Case 3:17-cv-00073-BJD-PDB Document 71 Filed 07/02/19 Page 1 of 2 PageID 515




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

  DUSTY RAY SPENCER,

         Plaintiff,

  vs.                                               CASE NO.: 3:17-cv-00073-BJD-PDB

  FLORIDA DEPARTMENT OF
  CORRECTIONS, et al.,

         Defendants.
                                             /

                       NOTICE OF APPEARANCE AS COUNSEL
                      AND DESIGNATION OF E-MAIL ADDRESSES

         R. Craig Mayfield, Esq. and Mary Ann Couch, Esq. of the law firm of Bradley

  Arant Boult Cummings LLP, give notice of their appearance as counsel for the

  Defendants, Centurion of Florida, LLC and Christopher Haddad, M.D. and request

  that, pursuant to the applicable Federal Rules of Civil Procedure, all future pleadings,

  correspondences, notices, and the like be served upon:

         R. Craig Mayfield, Esq.                 cmayfield@bradley.com (Primary)
         Mary Ann Couch, Esq.                    macouch@bradley.com (Primary)
         Michelle Newman                         mnewman@bradley.com (Secondary)
         Anne Deuter                             adeuter@bradley.com (Secondary)
         Shannether D. Jenkins                   sjenkins@bradley.com (Secondary)
Case 3:17-cv-00073-BJD-PDB Document 71 Filed 07/02/19 Page 2 of 2 PageID 516




  Dated: July 2, 2019
                                       Respectfully Submitted,

                                       /s/ R. Craig Mayfield
                                       R. Craig Mayfield (FBN 0429643)
                                       Primary Email: cmayfield@bradley.com
                                       Secondary Email: mnewman@bradley.com
                                       Secondary Email: adeuter@bradley.com
                                       Mary Ann Couch (FBN 0098917)
                                       Primary Email: macouch@bradley.com
                                       Secondary Email: sjenkins@bradley.com
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       100 North Tampa Street, Suite 2200
                                       Tampa, FL 33602
                                       Telephone: (813) 559-5500 | Fax: (813) 229-5946

                                       Counsel for Defendants, Centurion of Florida,
                                       LLC and Christopher Haddad, M.D.




                               CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2019, I electronically filed the foregoing document

  with the Clerk of Court using the CM/ECF system, which will electronically provide

  service to all counsel of record.

                                               /s/ R. Craig Mayfield
                                               R. Craig Mayfield




                                              2
